Citation Nr: 0033593	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  98-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disorder as secondary to service-connected generalized 
anxiety disorder with depression.

2.  Entitlement to an increased rating for service-connected 
generalized anxiety disorder with depression, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


REMAND

The veteran served on active duty from August 1959 to April 
1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.  The veteran thereafter completed an appeal 
with respect to both issues.

In April 1998, the veteran presented testimony with respect 
to his increased rating claim only at a personal hearing held 
by the Hearing Officer (HO) at the local VARO.  A copy of the 
transcript of that hearing has been associated with the 
claims folder.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In the instant case, the Board observes that the veteran was 
last afforded a VA psychiatric examination in April 1998.  
Subsequently dated medical records reflect treatment for 
psychiatric disability and the veteran claims increased 
symptomatology related to his service-connected psychiatric 
disability.

In addition, the Board observes that the veteran has claimed 
service connection for cardiovascular disorder as secondary 
to his service-connected mental disorder and this issue was 
denied as not well grounded.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Efforts to obtain 
these records should also be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2. The RO should then schedule the 
veteran for a VA mental disorders 
examination by a qualified physician who, 
if available, has not previously examined 
him.  All indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the physician 
prior to the examination.  The examiner 
is asked to initially differentiate 
between the veteran's impairment due to 
his service-connected anxiety disorder, 
and that due to his other nonservice-
related mental disorders.  To this end, 
the examiner should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  The 
examiner should identify diagnostically 
all symptoms and clinical findings which 
are manifestations of the veteran's 
service-related disorder(s), and render 
an opinion for the record as to the 
degree to which those specific symptoms 
and findings affect the veteran's ability 
to establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  Based upon a 
review of the record and the examination, 
the examiner should provide a Global 
Assessment of Functioning Score (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
related mental disorder(s).  It is 
imperative that the examiner also 
provides a definition of the GAF score.  
A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

3.  The RO must then review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  Following completion of the above 
actions, the RO should re-adjudicate the 
veteran's increased rating and secondary 
service connection claims.  If either of 
the benefits sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more of his 
claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


